DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Amendments/Response filed on 10/19/2022. Claims 28-29, 32, 34, 37-38, 41 and 47 have been amended. No additional claims have been added. Claims 36, 39, 51 and 62 have been cancelled. Claims 28-29, 31-32, 34, 37-38, 41-42, and 44-50 are currently pending and have been examined. 
Response to Amendments
The examiner fully acknowledges the amendments filed on 10/19/2022. 
The amendments to claims 29, 31-32 and 34 in regards to claim objections address the concern expressed in the claim objection, and thus respective claim objections are withdrawn. 
The examiner fully acknowledges the amendments applicant’s amendments to claims 41 and 47 in regards to a 112(b) rejection address indefinite mater, and thus the respective withdrawn.
The examiner fully acknowledges the amendments applicant’s amendments to claim 1 are sufficient to overcome the rejection based upon the U.S.C. 35 102(a)(1) rejection in view of Bartschi (US PG Pub No. 20190117356) set forth in the previous office action. However, the amended claim 28 includes subject matter from a claim that was not identified as containing allowable subject matter, but rather as being unpatentable due to a U.S.C. 35 103 rejection in view of Bartschi (US PG Pub No. 20190117356) in further view of Lagieski et al. (US Patent No. 481145). As such, the amendment is not sufficient to overcome a 103 rejection in view of in view of Bartschi (US PG Pub No. 20190117356) in further view of Lagieski et al. (US Patent No. 481145) as presented in the previous office action.

Response to Arguments
The applicant’s arguments, see pages 6-7, filed 10/19/2022 with respect to the subject matter of the previously submitted claims 28, 36, and 39, now combined into a newly presented claim 28 as being patentable over Bartschi in view of Lagieski, have been fully considered and are not found persuasive. 
Within the applicant’s remarks, Lagieski was stated as disclosing “an annular ring that is configured to fit in a male extension on the handle of a toothbrush.” Lagieski is understood as an oral hygiene system wherein a toothbrush head (at least applicator 21 and brush 22, fig. 1 and 3) contains a socket (24) that is a receiving space, and within that receiving space there is further an annular groove (28) within that socket space that is embedded into the tapered walls (26). The toothbrush handle has a male extension (31), and the male extension has an annular projection (29) that is received in the annular groove (28) and described in Claim 6b as “said pointed male extension having a generally annular projection for engaging said annular groove to lock said handle to said head in a snap-fit arrangement.” In the previous office action, the snap-fit structure of Bartschi was described by “a cam (45) which cooperates with a mirror-inverted recess (67) of the plug-on part in the manner of a snap-fit connection (paragraph 0006).”  
The applicant’s argument that if “a person of ordinary skill in the art were to combine the two references, they would modify the axially extending groove function in the same manner,” however it was shown in the previous action that the “first stage comprises circumferential recesses 76 and circumferential projections 77. The recesses and projections are formed symmetrically with respect to each other (paragraph 0548),” and this would allow for alignment. The feature that would be equated to the snap-fit feature the applicant is claiming is the cam (45) and recess (67) as described by Bartschi, and pursuant of a 103 teaching and MEP-2144-II for known substitution, the two snap-fit configurations as disclosed by Lagieski and Bartschi are considered equivalents and thus someone of ordinary skill in the art would consider using the snap fit construction taught by Lagieski within the toothbrush disclosed by Bartschi.
Applicant has provided that the present invention is distinguished as it contains both a sleeve snap element and a sleeve rotational alignment element. However, Bartschi is still considered as meeting both those limitations, through the snap-fit configuration described by the cam (45) and recess (67), and the alignment required for recesses (76) and circumferential projections (77) to mesh and the brush head to sit properly on the handle. As such, Bartschi no longer anticipates claim 28 as presently presented, with the teachings provided in the previous office action, claim 28 is still considered unpatentable over Bartschi in view of Lagieski. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28, 29, 31, 34, 37-38, 41-42, and 44-50 rejected under 35 U.S.C. 103 as being unpatentable over Bartschi et al. (US PG Pub No. 20190117356) in view of Lagieski et al.(US Pagent No. 4811445).
In regards to claim 28, Bartschi discloses
An oral care refill head (plug-on part 60, fig. 1a-1f, 3a-3e) for detachable coupling to a stem (coupling structure 40, fig. 2f) of a handle (handle 1, fig. 1c), the oral care refill head (plug-on part 60, fig. 1a-1f, 3a-3e) comprising: 
an oral care treatment portion (see at least head region 63, cleaning elements 64, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5); and 
a sleeve portion (base region 61, fig. 3c) comprising: 
a sleeve cavity (interior region of socket-like coupling structure 70, fig. 1e, 1f) extending along a cavity axis (axis A.sub. A, fig. 3b); 
a sleeve interference section (third stage 73, fig. 3e) configured to form an interference fit (paragraph [0548]: the third stage 73 (counterpart to the first stage of the handle); [0553] The third stage 73 of the socket-like coupling structure 70 accordingly has an eight-shaped opening 81, on each of the sides of which a tapering rib 80 is formed, wherein the tapering ribs 80 correspond to and engage with the two grooves 49 between the upper sub-element 47 and the lower sub-element 48 of the first stage 41 of the plug-like coupling structure 40) with a stem interference section (first stage of the handle 41, fig. 2a) of the stem (coupling structure 40, fig. 2f); 
a sleeve snap element (recess 67, fig 1d) configured to snap-interlock (paragraph [0536] The cam 45 can once again be seen on the underside of the third stage 43, which cam 45 is divided into the trunk 45a and the crown 45b. This design ensures particularly good locking engagement with the mirror-inverted recess 67 of the plug-on part 60; [0006]:… the handle has a cam which cooperates with a mirror-inverted recess of the plug-on part in the manner of a snap-fit connection…) with a stem snap element (cam 45, fig. 2c) of the stem (cam 45, fig. 1d); and 
a proximal edge surface (oblique stop surface 66, fig. 3c, 3e) that defines an opening (see annotated fig. 3e)

    PNG
    media_image1.png
    407
    734
    media_image1.png
    Greyscale

 into the sleeve cavity (interior region of socket-like coupling structure 70, fig. 1e, 1f), the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c) extending radially from an outer sleeve edge to an inner sleeve edge, 

    PNG
    media_image2.png
    487
    700
    media_image2.png
    Greyscale

the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) is inclined from the inner sleeve edge to the outer sleeve edge in one direction either upwardly towards the oral treatment portion (see at least head region 63, cleaning elements 64, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5) or downwardly away from oral treatment portion (see at least head region 63, cleaning elements 64, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5) with increasing distance from the cavity axis (axis A.sub. A, fig. 3b);

    PNG
    media_image3.png
    866
    1377
    media_image3.png
    Greyscale



wherein the sleeve portion (base region 61, fig. 3c) comprises a sleeve rotational alignment element (circumferential recesses 76, fig. 3c, 3e) that is configured to mate ([0549] The first stage comprises circumferential recesses 76 and circumferential projections 77. The recesses and projections are formed symmetrically with respect to each other, wherein the projections 77 of the first stage 71 of the plug-on part 60 come into contact with the corresponding circumferential projections 56 of the third stage 43 of the handle 1) with a stem rotational alignment element (circumferential projections 56, fig. 2c, 2d) of the stem (coupling structure 40, fig. 2f) to prevent relative rotation between the handle (handle 1, fig. 1c) and the oral care refill head (plug-on part 60, fig. 1a-1f, 3a-3e);
wherein the sleeve rotational alignment element (circumferential recesses 76, fig. 3c, 3e) comprises a sleeve groove (circumferential recess 76) in an inner surface of the sleeve portion (base region 61, fig. 3c) that defines the sleeve cavity (interior region of socket-like coupling structure 70, fig. 1e, 1f), the sleeve groove (circumferential recess 76) extending axially from an open groove end in the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c) to a closed groove end wall (see fig. 3c and 3e), 

    PNG
    media_image4.png
    490
    1396
    media_image4.png
    Greyscale

and wherein the sleeve snap element (recess 67, fig 1d), the inner surface of the sleeve portion (base region 61, fig. 3c) the inner surface of the sleeve portion (base region 61, fig. 3c).
	Bartschi fails to disclose that the snap element “comprises a sleeve ring that protrudes from” in the inner surface and “and extends circumferentially around” the inner surface. However, Lagieski teaches a hygiene applicator head (21) with an end portion (23) that has tapered walls (26), and an annular groove (28) adapted to engage an annular projection 29 located on the male extension 31 of the handle 32.  Further, Lagieski describes the fit in claim 1c as “said pointed male extension having a generally annular projection for engaging said annular groove to lock said handle to said head in a snap-fit arrangement.”
Bartschi and Lagieski are considered to be analogous to the claimed invention because they are in the same field of toothbrushes with head and handle portions that engage via a snap element arrangement. Bartschi discloses the invention except that snap fit is embodied as a cam and recess  instead of a sleeve ring and stem snap element. Lagieski shows that sleeve ring and stem snap element in the form of the annular groove 28 and annular projection 29, which is an equivalent structure known in the art. Therefore, because these two snap connection elements were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found it obvious to substitute sleeve ring as taught by Lagieski for the cam and recess as shown in Bartschi, pursuant of MPEP 2144.06-II.
Examiner’s Note: The recitation of “prevent relative rotation between the handle and the oral care refill head” has been interpreted as intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2144-II. In the instant case, as described in paragraph [0549], recesses are formed to correspond and contact projections 56 of the handle. Further, as the sleeve portion has projections 77, they would be in obstruction if aligned with the projections of the handle 56, and further misalignment would mean the sleeve and stem snap elements as disclosed by Bartschi would not be in alignment.  Thus, it is considered that the prior art of Bartschi et al. would meet the intended use of the claimed invention.

In regards to claim 29, Bartschi as modified discloses
The oral care refill head according to claim 28 wherein a transverse cross-sectional area of the sleeve cavity (see annotated fig. 1e) tapers with distance from the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c) in the sleeve interference section (third stage 73, fig. 3e), and wherein the sleeve interference section (third stage 73, fig. 3e) forms a distal-most section of the sleeve cavity (interior region of socket-like coupling structure 70, fig. 1e, 1f).

    PNG
    media_image5.png
    390
    954
    media_image5.png
    Greyscale


In regards to claim 31, Bartschi as modified discloses
The oral care refill head according to claim 29 wherein the sleeve portion (base region 61, fig. 3c) comprises a sleeve guide section (second stage 72, fig. 3e) configured to axially orient ([0195] The groove on the underside also preferably continues between the first stage and second stage. It assists the correct guiding of the plug-on part. If necessary, both continuing grooves also act in the manner of a rotation-preventing means.) the stem (coupling structure 40, fig. 2f) within the sleeve cavity (interior region of socket-like coupling structure 70, fig. 1e, 1f) through interaction with a stem guide section (second stage 42, fig. 2a-2d) of the stem (coupling structure 40, fig. 2f) during insertion of the stem (coupling structure 40, fig. 2f) into the sleeve cavity (interior region of socket-like coupling structure 70, fig. 1e, 1f).

In regards to claim 32, Bartschi as modified discloses
The oral care refill head according to claim 31 wherein the transverse cross-sectional area of the sleeve cavity in the sleeve guide section (second stage 72, fig. 3e) tapers with distance from the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c), and wherein the transverse cross-sectional area of the sleeve cavity in the sleeve guide section (second stage 72, fig. 3e) has a greater degree of taper than the transverse cross-sectional area of the sleeve cavity in the sleeve interference section (third stage 73, fig. 3e).

    PNG
    media_image6.png
    795
    839
    media_image6.png
    Greyscale

(Note: the annotated figure is of the stem structure. Bartschi recites that the corresponding stage pieces of the coupling piece mate with and align with the stem pieces. Therein, as the slope/taper of the stem pieces change, the cavity of the tooth brush head will change accordingly.)
The second stage taper appears generally greater than the first stage taper. Bartschi is silent as to the exact angle and change in the tapers, but it appears form the figures that there is a difference, wherein the second stage (that corresponds to stem element 42/sleeve guide section) taper is steeper, therein greater than the taper that would correspond with stem element 41/sleeve interference section in the cavity of the toothbrush head. Applicant has not disclosed that having taper regions of different steepness solves any state problem or is for any particular purpose. Moreover, it appears that the toothbrush equally well with the same or different slope in the tapers for the two sections. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sleeve guide section taper greater than the sleeve interference section taper because the heights’ of the ratchet portions do not appear to provide any unexpected results.


In regards to claim 34, Bartschi as modified discloses
The oral care refill head according to claim 31 wherein the sleeve guide section (second stage 72, fig. 3e) is located between the sleeve interference section (third stage 73, fig. 3e) and the proximal edge surface (oblique stop surface 66, fig. 3c, 3e), and wherein the sleeve guide section (second stage 72, fig. 3e) is located between the sleeve interference section (third stage 73, fig. 3e) and the sleeve snap element (recess 67, fig 1d).

    PNG
    media_image7.png
    739
    1224
    media_image7.png
    Greyscale


In regards to claim 37, Bartschi as modified discloses
The oral care refill head according to claim 28 wherein the sleeve portion (base region 61, fig. 3c) is configured to prevent the stem (coupling structure 40, fig. 2f) from being fully inserted into the sleeve cavity (interior region of socket-like coupling structure 70, fig. 1e, 1f) unless the stem alignment element (circumferential projections 56, fig. 2c, 2d) and the sleeve alignment element (circumferential recesses 76, fig. 3c, 3e) are circumferentially aligned with one another.
Examiner’s Note: Although Bartschi et al. doesn’t explicitly recite that the components are for preventing the stem from being fully inserted, as described in paragraph [0549], recesses are formed to correspond and contact projections 56 of the handle. Further, as the sleeve portion has projections 77, they would be in obstruction if aligned with the projections of the handle 56, and further misalignment would mean the sleeve and stem snap elements as disclosed by Bartschi would not be in alignment, and obstruct full insertion. 

In regards to claim 38, Bartschi as modified discloses
The oral care refill head according to claim 28 wherein the sleeve rotational alignment element (circumferential recesses 76, fig. 3c, 3e) and the sleeve snap element (recess 67, fig 1d) are positioned on the sleeve so that a first reference plane that is transverse to the cavity axis (axis A.sub. A, fig. 3b) intersects both the sleeve rotational alignment element (circumferential recesses 76, fig. 3c, 3e) and the sleeve snap element (recess 67, fig 1d).

    PNG
    media_image8.png
    334
    886
    media_image8.png
    Greyscale

In regards to claim 41, Bartschi discloses
The oral care refill head according to claim 28 wherein the outer sleeve edge of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) lies in a reference plane that is oblique to the cavity axis (axis A.sub. A, fig. 3b).

    PNG
    media_image9.png
    382
    956
    media_image9.png
    Greyscale


In regards to claim 42, Bartschi as modified discloses
The oral care refill head according to claim 28 wherein the oral care treatment portion (see at least head region 63, cleaning elements 64”, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5) comprises a plurality of tooth cleaning elements (cleaning elements 64’’, fig. 5) protruding from a head body (head region 63, fig. 1a, 1e, 3b, 5), and wherein the head body (head region 63, fig. 1a, 1e, 3b, 5) is located at a distal end (neck region 62, fig. 1a, 3a, 3b)  of the sleeve portion (base region 61, fig. 3c) and extends along a head longitudinal axis (axis A.sub.B, fig. 3b) that is inclined relative to the cavity axis (axis A.sub. A, fig. 3b); 

    PNG
    media_image10.png
    391
    641
    media_image10.png
    Greyscale

and wherein the head body (head region 63, fig. 1a, 1e, 3b, 5) is integrally formed with the sleeve portion (base region 61, fig. 3c) as a monolithic component ([0049] The plug-on parts or plug-on brushes are preferably produced by one-component injection molding (preferably from a hard component)…[0486] The plug-on part comprises a base region 61, with which it is attached to the base body 5 made of the hard component 1a of the handle 1, or to the plug-like coupling structure 40 of the handle 1, and a head region 63, and also a neck region 62 connecting the base region 61 to the head region 63.)
In regards to claim 44, Bartschi as modified discloses
The oral care refill head according to claim 28 further comprising: the oral care treatment portion (see at least head region 63, cleaning elements 64”, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5) coupled to a distal end (neck region 62, fig. 1a, 3a, 3b)  of the sleeve portion (base region 61, fig. 3c), the oral care treatment portion (see at least head region 63, cleaning elements 64”, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5) comprising a front surface (surface of region defined by carrier lamina 65, fig. 1a, 3a) facing a first direction, 

    PNG
    media_image11.png
    302
    817
    media_image11.png
    Greyscale

a plurality of tooth cleaning elements (cleaning elements 64’’, fig. 5) protruding from the front surface (surface of region defined by carrier lamina 65, fig. 1a, 3a); the sleeve portion (base region 61, fig. 3c) comprising a front surface facing the first direction and a rear surface facing a second direction, the second direction opposite the first direction (see annotated fig. 3b); 

    PNG
    media_image12.png
    268
    901
    media_image12.png
    Greyscale

a front portion of the outer sleeve edge of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c) located a first axial distance from the distal end (neck region 62, fig. 1a, 3a, 3b)  of the sleeve portion (base region 61, fig. 3c) and a rear portion of the outer sleeve edge of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c) located a second axial distance from the distal end (neck region 62, fig. 1a, 3a, 3b)  of the sleeve portion (base region 61, fig. 3c), the second axial distance greater than the first axial distance (see annotated fig. 3b and 3c).

    PNG
    media_image13.png
    866
    1377
    media_image13.png
    Greyscale



In regards to claim 45, Bartschi as modified discloses
The oral care refill head according to claim 44 wherein the front portion of the outer sleeve edge of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c) is a high point of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) and the rear portion of the outer sleeve edge of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) of the sleeve portion (base region 61, fig. 3c) is a low point of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e), when viewed in side profile (see annotated fig. 3b).

    PNG
    media_image14.png
    585
    817
    media_image14.png
    Greyscale

In regards to claim 46, Bartschi as modified discloses
The oral care refill head according to claim 44 wherein the plurality of tooth cleaning elements (cleaning elements 64’’, fig. 5) comprises a plurality of bristle tufts ([0487] In the present case, a carrier lamina 65, with cleaning elements 64 arranged thereon, is mounted in the head region 63. The cleaning elements 64 can be bristles or bristle tufts).

In regards to claim 47, Bartschi as modified discloses
The oral care refill head according to claim 44 wherein the outer sleeve edge of the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) lies in a reference plane that is oblique to the cavity axis (axis A.sub. A, fig. 3b).

    PNG
    media_image15.png
    403
    956
    media_image15.png
    Greyscale


In regards to claim 48, Bartschi as modified discloses
The oral care refill head according to claim 44 wherein the oral care treatment portion (see at least head region 63, cleaning elements 64”, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5) comprises a head body (head region 63, fig. 1a, 1e, 3b, 5) comprising the front surface (surface of region defined by carrier lamina 65, fig. 1a, 3a) from which the plurality of teeth cleaning elements (cleaning elements 64’’, fig. 5) extend, the head body (head region 63, fig. 1a, 1e, 3b, 5) extending along a head longitudinal axis (axis A.sub.B, fig. 3b) that is inclined relative to the cavity axis (axis A.sub. A, fig. 3b; see annotated Fig. 3b set forth in the rejection of claim 42).

In regards to claim 49, Bartschi as modified discloses
The oral care refill head according to claim 48 wherein the head longitudinal axis (axis A.sub.B, fig. 3b) is inclined forward moving from a proximal end of the head body (head region 63, fig. 1a, 1e, 3b, 5) to a distal end of the head body (head region 63, fig. 1a, 1e, 3b, 5; see annotated fig. 3b).

    PNG
    media_image16.png
    315
    721
    media_image16.png
    Greyscale



In regards to claim 50, Bartschi as modified discloses
The oral care refill head according to claim 28 wherein the proximal edge surface (oblique stop surface 66, fig. 3c, 3e) is inclined downwardly away from the oral care treatment portion (see at least head region 63, cleaning elements 64”, surface of region defined by carrier lamina 65, fig. 1a, 1e, 5) with increasing distance from the cavity axis (axis A.sub. A, fig. 3b).

    PNG
    media_image17.png
    866
    1415
    media_image17.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723